Citation Nr: 9929275	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleepwalking.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1997 rating determination by the Philadelphia, 
Pennsylvania, Regional Office (RO).


REMAND

Upon review of the evidentiary record, the Board notes that 
the veteran's original claim seeking entitlement to service 
connection for sleepwalking was denied in November 1988 by 
the RO.  He was notified of this determination and of his 
procedural and appellate rights by VA letter dated the same 
month.  However, he did not initiate an appeal within one 
year of this notification.  The decision therefore became 
final.  In a VA Form 21-4138 received in April 1996, the 
veteran requested that his claim be reopened.  The Board 
notes in this regard that the RO issued a statement of the 
case in August 1997 on the issue of service connection for 
immature personality , manifested by sleepwalking.  In a 
March 1999 supplemental statement of the case, the RO 
expanded the issue to include any nervous condition, 
including sleepwalking.  However, the veteran continues to 
claim only entitlement to service connection for sleepwalking 
and no other psychiatric disability.  The claim regarding 
service connection should be developed and adjudicated as an 
attempt to reopen a prior final disallowed claim.

The statement of the case issued in August 1997, and 
subsequent supplemental statement of the case, did not 
contain provisions pertaining to the finality of previously 
unappealed rating decisions and what is necessary, in light 
of them, to reopen the claim, nor as to whether or not the 
veteran has met the criteria to have his claim reopened.  Due 
process requires the RO to do so before any final Board 
decision.  38 U.S.C.A. §§ 5108, 7105(d) (West 1991 & Supp. 
1999); 38 C.F.R. § 19.9 (1999); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

Based on the above considerations, this case is REMANDED to 
the RO for the following:

1.  The RO should determine whether new 
and material evidence has been submitted 
to reopen the claim.  If new and material 
evidence is found, following any further 
development deemed necessary, the RO 
should adjudicate the claim based on 
consideration of all the evidence, both 
old and new.  38 U.S.C.A. §§  5108, 7105; 
38 C.F.R. § 3.156.

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
includes citation to and discussion of 
pertinent law and regulations, and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




